DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 3/12/2021 and 12/24/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 17-22, 24 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 contains the trademark/trade name Velcro.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name and the identification/description is indefinite.  It is suggested that “hook and loop” be used.
Regarding claim 17, “the flashing light” does not have antecedent basis.  It appears that this should be “the blinking light”.
Claims 18-22, 24 and 27 depend from the above claim(s) and are rejected for the above reason as they do not cure the deficiency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Published Application 2015/0330558 to Intravatola in view of US Published Application 2009/0231155 to Kovarnik.
Regarding claim 1, Intravatola discloses a portable ambulance (the case is capable of this function) comprising: a siren for crowd parting (para. 0078 – the alarm is capable of parting a crowd); a light (para. 0078), the light mounted to an extendable pole (2000; see para. 0078); a portable medical equipment carrying case (main case 200 – Fig. 1, which is capable of carrying medical equipment), the extendable pole mounted to the carrying case and extendable with respect to the carrying case (Fig. 1); and a camera (para. 0078) mounted to the extendable pole, the extendable pole movable from a retracted position wherein the camera is closer to the case and an extended position wherein the camera is further from the case (moving from Fig. 2 position to Fig. 1 position).  Intravatola fails to disclose a flashing light.  However, Kovarnik discloses an emergency warning system and discloses that a flashing light is useful to alert people to the emergency (para. 0019).  It would have been obvious to one of ordinary skill to have included a flashing light on the pole to alert people in case of an emergency, as taught by Kovarnik (para. 0019).  
Regarding claim 2, Intravatola discloses wherein the system includes an activation switch (3524 – para. 0130), wherein the activation switch enables activation of the siren.
Regarding claim 3, Intravatola discloses wherein the system includes an activation switch (3510 – para. 0130, or alternatively an “on” switch for the camera), wherein turning on the activation switch automatically turns on the camera (either the power control switch or the “on” switch for the camera would turn on the camera).
Regarding claim 4, Intravatola discloses wherein the system includes an activation switch (3524 – para. 0130), wherein the activation switch enables activation of the siren and activation of the flashing light, wherein upon turning on the activation switch, the user can select one of only turning on the siren, only turning on the light or turning on the siren and light simultaneously (once switch 3524 is activated, the user can activate switches 3510 and 3512 (para. 0130) individually or simultaneously, or alternatively the user can activate individual switches for the siren and light itself individually or simultaneously).
Regarding claim 7, Intravatola discloses wherein in the extended position the extendable pole is rotatable from a vertical orientation to a horizontal orientation (the pole is movable from the Fig. 1 configuration (vertical) to a position extending parallel to legs 510 (horizontal)).  To the extent the pole is not sufficiently vertical in the Fig. 1 configuration, Kovarnik discloses a stand with a pole that extends vertically (Fig. 1 – pole 2).  It would have been obvious to one of ordinary skill to have made the pole to rotate to a vertical position in Intravatola because it would position the end of the pole higher.  
Regarding claim 8, Intravatola discloses a releasable locking mechanism, the locking mechanism releasable to enable rotation of the extendable pole (para. 0109).
Regarding claim 9, Intravatola discloses wherein the case has a first openable panel (202 – Fig. 2).  The Fig. 1 embodiment fails to disclose a second openable panel.  However, elsewhere Intravatola discloses a second openable panel (front panel of 3502 – Figs. 36-37).  It would have been obvious to one of ordinary skill to have included the second panel in the Fig. 1 embodiment of Intravatola to form a cover and retention device for the contents of the inner mount case, as taught by Intravatola (para. 0127).  In the combination, the panels are openable when the case is placed in a horizontal position (the panels are capable of being opened with the case in a horizontal position).
Regarding claim 15, Intravatola discloses a communications system (para. 0078) for communication to a control center (the communication devices are capable of communicating to a control center).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Intravatola and Kovarnik, further in view of US Patent 4,212,392 to McKenzie and US Published Application 2005/0011793 to Sapyta.
Regarding claim 14, the combination from claim 9 fails to disclose the panels holding medical supplies.  However, McKenzie discloses a pack including two openable panels (3, 4) that hold medical supplies.  It would have been obvious to one of ordinary skill to have included McKenzie’s openable panels and medical supplies in the combination because it would increase the carrying capacity of the pack (i.e. allowing for carrying items on the inside of the panels), and would allow the user to be more prepared in case of a medical emergency.  The combination fails to disclose using hook and loop.  However, Sapyta discloses using hook and loop to attach items to the interior of a pack (Fig. 6).  It would have been obvious to one of ordinary skill to have used hook and loop to attach the medical supplies in the combination because the modification only requires a simple substitution of one known, equivalent attachment method for another to obtain predictable results.
Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Intravatola, Kovarnik, US Patent 8,888,309 to Foo and US Published Application 2014/0373429 to Kurowski.
Regarding claim 29, Intravatola discloses a portable ambulance for treating patients at a multi-casualty incident site and simultaneously passively gathering data (Fig. 1 - the pack is capable of these functions), the portable ambulance comprising; at least one light (para. 0078); a siren (para. 0078); a surveillance camera (para. 0078); a light weight portable medical equipment carrying case (Fig. 1 – main case 200), the light and siren attached to the carrying case (Fig. 1, para. 0078), the carrying case having a) a vertical position (Fig. 3) and b) a horizontal position (with the pack laid on its back (i.e. with handle 210 on the ground) removed from the wearer, the carrying case having an openable first panel (202).  The Fig. 1 embodiment in Intravatola fails to disclose a second openable panel.  However, elsewhere Intravatola discloses a second openable panel (front panel of 3502 – Figs. 36-37).  It would have been obvious to one of ordinary skill to have included the second panel in the Fig. 1 embodiment of Intravatola to form a cover and retention device for the contents of the inner mount case, as taught by Intravatola (para. 0127).  In the combination, the panels are openable when the case is placed in a horizontal position (the panels are capable of being opened with the case in a horizontal position).  The combination fails to disclose the panels being multi-layered.  However, Foo discloses a carrying case that has a housing formed from multiple layers (Col. 3, lines 36-38).  It would have been obvious to one of ordinary skill to have made the case from multiple layers in the combination, since it has been held that constructing a formerly integral structure in various connected elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.  Further, using additional layers of material would strengthen the panels.  The combination fails to disclose the vertical position being for wearing on a user’s back.  However, Kurowski discloses a carrying pack that includes both a pull handle and shoulder straps (40).  It would have been obvious to one of ordinary skill to have included shoulder straps on the case in the combination to allow for carrying the case on the user’s back as desired.  
Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Intravatola, Kovarnik, Foo and Kurowski, further in view of McKenzie.
Regarding claim 32, the combination from claim 29 fails to disclose the claimed panels and medical supplies. However, McKenzie discloses a pack including two panels (3, 4) openable in opposite directions to display medical supplies.  It would have been obvious to one of ordinary skill to have included McKenzie’s openable panels and medical supplies in the combination because it would increase the carrying capacity of the pack (i.e. allowing for carrying items on the inside of the panels), and would allow the user to be more prepared in case of a medical emergency.  
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-22, 24 and 27 would be allowable if the Section 112 rejection above is addressed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose configurations similar to that disclosed by applicant.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734